Citation Nr: 1018801	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973 
and from September 1973 to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To provide the Veteran with a more recent 
VA examination.  

The Veteran is service-connected for chronic lumbosacral 
strain currently evaluated as 20 percent disabling, effective 
May 28, 2005.  The Veteran contends that his symptoms are 
more severe than the disability rating currently assigned.  
The Board determines that a remand is required to allow for 
further development of the record.  

The record shows that the Veteran was last afforded a VA 
examination in July 2006.  During the examination, the 
Veteran reported that his pain was present and constant at 
all times and that he could not run, do any prolonged walking 
or lift over twenty pounds in weight as a result of his back.  
In the June 2007 Statement of Accredited Representative, the 
Veteran, through his representative, maintained that his back 
disability had increased in severity since his last 
examination and requested a new medical examination.  

The Board observes that the Veteran's most recent VA 
examination was in July 2006, nearly four years ago.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, under these circumstances, the Board 
finds that the Veteran should be afforded a contemporaneous 
VA examination to assess the current nature, extent and 
severity of his back disability.  See also Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the current severity and manifestations 
of his service-connected chronic 
lumbosacral strain.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
conducted.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
Veteran's disability.  

2.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran should be 
furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


